ORDER
Respondent has been disbarred from the practice of law. In the Matter of McDonough, Op. No. 24480, — S.C. —, — S.E. (2d) — (S.C. Sup. Ct. filed August 12, 1996).
IT IS ORDERED that Christopher G. Olson, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts), and any other law office accounts respondent may maintain. Mr. Olson shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Olson may apply to the Chairperson of the Board on Grievances and Discipline for authority to make any disbursements from respondent’s trust account(s), escrow account(s), operating aceount(s), and any other law office accounts respondent may maintain.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Christopher G. Olson, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT